Case 3:20-cv-00002-RDM-CA Document 27 Filed 07/23/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN T. OLSZYK, Civil No. 3:20-cv-2
Plaintiff ; (Judge Mariani)
/ :
DR. MALIK, et al.,
Defendants

ORDER

 

AND NOW, this 22nd day of July, 2020, for the reasons set forth in the
accompanying Memorandum, IT IS HEREBY ORDERED THAT:

1. This action is DISMISSED pursuant to Federal Rule of Civil Procedure 41(b).

2. The pending motions (Docs. 11, 17, 18) are DISMISSED.

3. The Clerk of Court is directed to CLOSE this case.

4, Any appeal from this Order is DEEMED frivolous and not taken in good faith.
See 28 U.S.C. § 1915(a)(3).

 
 

(hiahin

 

Robert D. Mariani
United States District Judge
